August 13, 1925. The opinion of the Court was delivered by
This action was commenced on October 28, 1924, by the service of a summons and complaint on the respondent by the appellant, in response to a notice served on her by the respondent condemning her land in the Town of Edgefield for a right of way for a public street.
Application for an injunction and a restraining order was made before Hon. J.W. DeVore at his chambers, who issued an order restraining and enjoining the respondent, and requiring it to show cause, if any it could, why the same should not be made permanent, returnable before the presiding Judge at Lexington, S.C. November 10, 1924. At the hearing at Lexington there appeared a Special Judge to hold the Court for the County, and his commission from the Governor stated, with powers for that County only. Appellant objected to the jurisdiction *Page 386 
of the Court; the Special Judge held that he had jurisdiction, and heard the case. He held the return sufficient, dissolved the injunction, and dismissed the summons and complaint, although the venue was for Edgefield County. No answer has been made to the summons and complaint, the case had not been docketed in Edgefield County or Lexington County, the Special Judge, therefore, was without jurisdiction to hear the matter.
Notice of appeal to this Court was duly served upon the respondent, and has been filed with the Clerk of this Court.
Exceptions 3 and 4 must be sustained under the authorities of Dallas et al. v. Inman et al., 107 S.C. 402;93 S.E., 8; and Kinder v. Atlantic Coast LumberCorporation et al., 107 S.C. 404; 93 S.E., 7, and the order appealed from is reversed.
MESSRS. JUSTICES COTHRAN and MARION, and MR. ACTING ASSOCIATE JUSTICE R.O. PURDY concur.
MR. CHIEF JUSTICE GARY disqualified.